Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 11, 14-15, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gehman (US 6933860).
	Re claim 1, Gehman teaches a method for providing a map scale comprising: 
providing, by one or more processors, (see abstract, memory and processor)
a geographic area for display on a display of a device (col 1, line 65-col 2, line 37, in reference to Fig. 1 and 3, wherein a display 100 is configured to graphically represent temporal distance data within a destination area, and also shown displayed are a river flowing under the interstate highway, etc., as geographical areas).
receiving, by the one or more processors, information corresponding to a first input associated with a geographic location within the geographic area (see col 4, lines 60-67, wherein the first location is received as an input by the user and destination area is received). 
providing, in response to the information and for display on the display, by the one or more processors, a scale including a first graphic and a second graphic surrounding the geographic location (see col 5, lines 1-18, wherein a time required to travel to at least some of the regions is calculated, and temporal distance data is graphically represented on an electronic display or printer) and (see col 4, lines 6-59,  in reference to Figs. 3-4, wherein a first location 302 is represented by graphical X, and time traveled to a different region is a second graphic surrounding the geographic region, as well as temporal region distances shown in Fig. 4).
calculating, by the one or more processors, a distance between the first graphic and the second graphic (see Fig. 5, item 510, calculate a time required to travel to each of said regions and item 512 store temporal distance data in a memory), see col 1 line 65-col 2 line 37, in reference to Fig. 1, wherein contour lines represent distance the user can travel in a given time from first location 102 shown by an X) and (see col 4, lines 6-34, in reference to Fig. 3, wherein time required for the user to travel from a first location to a second location is shown, such as 1.4 minutes, etc.).
and providing, by the one or more processors, a reference value for display on the display, the reference value including at least one of a time or distance to travel between the first and second graphics of the scale, the time or distance to travel being based on the calculated distance (see Fig. 5, item 510, calculate a time required to travel to each of said regions and item 512 store temporal distance data in a memory), (see col 1 line 65-col 2 line 37, in reference to Fig. 1, wherein contour lines represent distance the user can travel in a given time from first location 102 shown by an X, the contours a scale of distance the user can travel in X minutes) and (see col 4, lines 6-34, in reference to Fig. 3, wherein time required for the user to travel from a first location to a second location is displayed, such as 1.4 minutes, as a reference value).
Re claim 4, Gehman teaches claim 1.  Furthermore, Gehman teaches wherein the first graphic is positioned at the center of the geographic location (see col 1, line 65-col 2, line 37, wherein a first location 102 is shown as an X, representing the current location of the user or any desired location, and all temporal distance data is calculated from this first location 102).  Thus, because all temporal distance data is calculated from the first graphic position 102, it is interpreted to be at the center of the geographic location, and the contour lines and other second graphical locations is shifted/offset and displayed a distance from the center of the x location (see Fig. 1 and 4).
Re claim 5, Gehman teaches claim 1.  Furthermore, Gehman teaches wherein the reference value is the time to travel (see col 4, lines 6-34, in reference to Fig. 3, wherein time required for the user to travel from a first location to a second location is displayed, such as 1.4 minutes, as a reference value).
and determining the reference value includes
determining an estimated time to travel between the first graphic and the second graphic based on the speed of travel see Fig. 5, item 510, calculate a time required to travel to each of said regions and item 512 store temporal distance data in a memory), (see col 1 line 65-col 2 line 37, in reference to Fig. 1, wherein contour lines represent distance the user can travel in a given time from first location 102 shown by an X, the contours a scale of distance the user can travel in X minutes) and (see col 4, lines 6-34, in reference to Fig. 3, wherein time required for the user to travel from a first location with first graphic to a second location with second graphic is displayed, such as 1.4 minutes, as a reference value).
wherein the reference value is the estimate time to travel (see col 4, lines 6-34, in reference to Fig. 3, wherein time required for the user to travel from a first location to a second location is displayed, such as 1.4 minutes, as a reference value, that estimates the time to travel).
Re claim 6, Gehman teaches claim 5.  Furthermore, Gehman teaches wherein determining a speed of travel comprises determining a speed of travel based on data associated with a user of the device (see col 1, lines 28-45, An electronic device is built including a memory, a processor, and a display. The processor is configured to calculate an array of estimated travel time data from a first location to a plurality of locations within a destination area from a set of situational parameters and a set of user parameters. These situational parameters may include data such as: the location, condition, and speed limits of roads and paths; the availability of public transportation; terrain information such as elevation, slope, the presence of trails and vegetation; and weather information such as wind speed and precipitation. User parameters may include data such as: the user's mode of transportation, the user's physical abilities, and the load the user is carrying), (see Fig. 5, item 510, calculate a time required to travel to each of said regions and item 512 store temporal distance data in a memory), and (see col 1, line 65-col 2, line 45, wherein the speed of travel is determined based on the distance a user of the device can travel in a given time and is represented by contours of temporal distance, based on a first location 102 represented by an “X”).
Claim 11 claims limitations in scope to claim 1, as a system, and is rejected for at least the reasons above.  Furthermore, Gehman teaches a memory configured to store at least one instruction or data and one or more processors coupled to the memory (see abstract, memory and processor).
Claims 14-15 claim limitations in scope to claims 4 and 5, and are rejected for at least the reasons above. 
Claim 19 claims limitations in scope to claim 1 and is rejected for at least the reasons above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 8, 12-13, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehman (US 6933860) in view of Liu (US 20190186946).
Re claim 2, Gehman teaches claim 1.  Gehman does not explicitly teach wherein the information includes a request for an updated geographic area, and the method further includes: providing the updated geographic area for display on the display of the device, wherein the scale surrounds the geographic location within the updated geographic area.
However, Liu teaches a request for an updated geographic area, and the method further includes: providing the updated geographic area for display on the display of the device, wherein the scale surrounds the geographic location within the updated geographic area (see [0006], change the reference geographical location to something other than the user’s location), (see [0063], change method of transportation adjusts to accommodate changes in travel time and relocates graphical elements), ([0074] The action display region 540 comprises elements which provide greater functionality with and/or detail regarding the map display region and elements thereof. Specify destination graphical element 542 comprises a field in which the user may enter via the system a specification term or terms to narrow or change the set of destinations, for example, using a keyboard communicatively coupled with the system. In an embodiment, each destination has a class, and the user may enter a class into the specify destination graphical element 542 to narrow the set of destinations to that class. For example, in FIG. 5, the specify destination graphical element 542 contains “sandwich” in an area of its specify destination graphical element 542. Hence the map display region displays only destination graphical elements corresponding to geographical destinations classified as sandwich vendors. If the user were to change “sandwich” to, for example, “coffee”, the map display region would update to display destination graphical elements corresponding to geographical destinations classified as coffee shops. In an embodiment, the specify destination graphical element 542 comprises a list of classes from which the user may select at least one class to populate the map display region 520 with destination graphical elements corresponding to geographical destinations classified as at least one of the selected classes. In an embodiment, selection is done using a cursor), (see [0075], change reference location), and ([0064] At 340, the time map module 115 generates elements for display within the map display region 520 and action display region 540. As seen in FIG. 5, the map display region 520 comprises a plurality of graphical elements, such as the reference graphical element 522, a destination graphical element 524, an isochrone graphical element 526, an isochrone label graphical element 528, and an interstitial isochrone graphical element 530. Furthermore, as seen in FIG. 5, the action display region 540 comprises a specify destination graphical element 542, a change location graphical element 544, a transportation graphical element 546, a destination list region 548, and a listed destination graphical element 550. These elements will be described further below in the following Section, Map Display Region Elements) and (see [0068], …For example, isochrone graphical elements may comprise circles of varying radii surrounding the reference graphical element, each isochrone graphical element representing a different travel time to destinations placed along that isochrone from the reference geographical location. For example, isochrone graphical element 526 represents in FIG. 5 a temporal distance of twenty minutes from the reference geographical location. Placement of destination graphical elements on isochrone graphical element 526 indicates a travel time of twenty minutes from the reference geographical location to the destination geographical locations represented by those destination graphical elements. More generally, isochrone graphical elements comprise closed shapes, and may be ovoids, polygons, etc. in different embodiments).  Liu teaches a request for an updated geographic area (user request such as coffee), and the method further includes: providing the updated geographic area for display on the display of the device, wherein the scale surrounds the geographic location within the updated geographic area (the map display region update to display destination graphical elements corresponding to geographical destinations classified as coffee shops, changes to reference location, or mode of transportation, and updating display of temporal distance circles and the display map).
Gehman in view of Liu teaches claim 2.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gehman’s mapping system providing graphics of scale to be displayed to explicitly include requests to update the geographic area and update the display accordingly, as taught by Liu, as the references are in the analogous art of map display systems including graphical scales.  An advantage of the modification is that it achieves the result of explicitly allowing for updates of the geographic area, including the reference location and alternative destinations, as well as display of concentric circle rings to display temporal distance to certain locations of interest, thus allowing for an updated view based on user’s interaction with the display system.
Re claim 3, Gehman teaches claim 1.  Gehman does not explicitly teach wherein the second graphic is a ring and the second graphic surrounds the first graphic concentrically.
However, Liu teaches wherein the second graphic is a ring and the second graphic surrounds the first graphic concentrically (see [0061], in reference to Fig. 5, reference geographical element 522 as a first graphic) and (see [0068], …For example, isochrone graphical elements may comprise circles of varying radii surrounding the reference graphical element, each isochrone graphical element representing a different travel time to destinations placed along that isochrone from the reference geographical location. For example, isochrone graphical element 526 represents in FIG. 5 a temporal distance of twenty minutes from the reference geographical location. Placement of destination graphical elements on isochrone graphical element 526 indicates a travel time of twenty minutes from the reference geographical location to the destination geographical locations represented by those destination graphical elements. More generally, isochrone graphical elements comprise closed shapes, and may be ovoids, polygons, etc. in different embodiments).  Liu teaches a second graphic of circular rings that surround a first reference geographic element 522.
Gehman in view of Liu teaches claim 3.  For motivation, see claim 2.
Re claim 8, Gehman teaches claim 1.  Gehman does not explicitly teach further comprising: receiving information corresponding to a second input associated with a second geographic location within the geographic area; providing, in response to the information corresponding to the second input and for display on the display, a second scale including a first graphic and a second graphic surrounding the second geographic location; calculating a distance between the first graphic and the second graphic of the second scale; and providing an updated reference value for display on the display, the updated reference value including at least one of a time or distance to travel between the first and second rings of the second scale, the time or distance to travel between the first and second graphics of the second scale being based on the calculated distance between the first graphic and the second graphic of the second scale.
However, Liu teaches further comprising: 
receiving information corresponding to a second input associated with a second geographic location within the geographic area (see [0006], change the reference geographical location to something other than the user’s location), (see [0063], change method of transportation adjusts to accommodate changes in travel time and relocates graphical elements), ([0074] The action display region 540 comprises elements which provide greater functionality with and/or detail regarding the map display region and elements thereof. Specify destination graphical element 542 comprises a field in which the user may enter via the system a specification term or terms to narrow or change the set of destinations, for example, using a keyboard communicatively coupled with the system. In an embodiment, each destination has a class, and the user may enter a class into the specify destination graphical element 542 to narrow the set of destinations to that class. For example, in FIG. 5, the specify destination graphical element 542 contains “sandwich” in an area of its specify destination graphical element 542. Hence the map display region displays only destination graphical elements corresponding to geographical destinations classified as sandwich vendors. If the user were to change “sandwich” to, for example, “coffee”, the map display region would update to display destination graphical elements corresponding to geographical destinations classified as coffee shops. In an embodiment, the specify destination graphical element 542 comprises a list of classes from which the user may select at least one class to populate the map display region 520 with destination graphical elements corresponding to geographical destinations classified as at least one of the selected classes. In an embodiment, selection is done using a cursor), (see [0075], change reference location)
providing, in response to the information corresponding to the second input and for display on the display, a second scale including a first graphic and a second graphic surrounding the second geographic location calculating a distance between the first graphic and the second graphic of the second scale ([0064] At 340, the time map module 115 generates elements for display within the map display region 520 and action display region 540. As seen in FIG. 5, the map display region 520 comprises a plurality of graphical elements, such as the reference graphical element 522, a destination graphical element 524, an isochrone graphical element 526, an isochrone label graphical element 528, and an interstitial isochrone graphical element 530. Furthermore, as seen in FIG. 5, the action display region 540 comprises a specify destination graphical element 542, a change location graphical element 544, a transportation graphical element 546, a destination list region 548, and a listed destination graphical element 550. These elements will be described further below in the following Section, Map Display Region Elements) and (see [0068], …For example, isochrone graphical elements may comprise circles of varying radii surrounding the reference graphical element, each isochrone graphical element representing a different travel time to destinations placed along that isochrone from the reference geographical location. For example, isochrone graphical element 526 represents in FIG. 5 a temporal distance of twenty minutes from the reference geographical location. Placement of destination graphical elements on isochrone graphical element 526 indicates a travel time of twenty minutes from the reference geographical location to the destination geographical locations represented by those destination graphical elements. More generally, isochrone graphical elements comprise closed shapes, and may be ovoids, polygons, etc. in different embodiments).  
and providing an updated reference value for display on the display, the updated reference value including at least one of a time or distance to travel between the first and second rings of the second scale, the time or distance to travel between the first and second graphics of the second scale being based on the calculated distance between the first graphic and the second graphic of the second scale ([0075] Change location graphical element 544 comprises a field in which the user may enter a location to set the reference geographical location. If the user uses the change location graphical element 544 to change the reference geographical location, the process 300 for generating and displaying a time map restarts for the new reference geographical location. For example, if the reference geographical location is in San Francisco, and the user changes it to a location in New York, the system will have to receive a new set of geographical destinations, determine a new set of travel times, generate new elements for display, and display the new elements for the new reference geographical location in New York within the map display region 520. Elements within the action display region 540 would also update accordingly. Depending upon the embodiment the location may be entered as an address, a latitude and longitude, or other form of location description. In an embodiment, the location may be entered using a keyboard communicatively coupled with the system), (see [0062-0064], wherein time map module receives a set of geographical destinations and provides travel time for display, such as seen in Fig. 5, like 30 minutes from a reference location 522, adjusting for changes in determined travel times, and redetermines the travel time based on updates to geographical location), and (see [0068-0069], in reference to Fig. 5-6 wherein the placement of isochrone graphic elements such as circles of varying radii surrounding the reference graphic element are displayed including the reference value display of temporal distance (i.e. 30 mins), based on the current input by the user, and redetermining the graphics based on updated inputs by the user).
Gehman in view of Liu teaches claim 8.  For motivation, see claim 2.
Claims 12-13 claim limitations in scope to claims 2-3 and are rejected for at least the reasons above.
Claim 16 claims limitations in scope to claim 8 and is rejected for at least the reasons above.
Claim 20 claims limitations in scope to claim 2 and is rejected for at least the reasons above.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehman (US 6933860) in view of Rajani et al. (US 20170103342).
Re claim 7, Gehman teaches claim 6.  Gehman does not explicitly teach wherein determining a speed of travel based on data associated with a user of the device applying a machine learning model to the data associated with the user of the device to generate the speed of travel.
However, Rajani teaches wherein determining a speed of travel based on data associated with a user of the device applying a machine learning model to the data associated with the user of the device to generate the speed of travel ([0016] Methods, apparatus (or system), and computer readable storage media, allow a conventional computing device such as a mobile phone, laptop, or tablet to be used for accurate determination of motion parameters of a vehicle. In one exemplary embodiment, a digital computing device is configured as a multi-modal meter. The multi-modal meter uses a variety of signal sources (or data sources), both internal and external to the device, for computing motion parameters of the vehicle, for example, the distance, speed, and time travelled. The multi-modal meter uses a machine learning model to determine the most accurate values of the motion parameters of the vehicle).  Rajani teaches wherein determining a speed of travel (distance, speed, time travelled) based on data associated with a user of the device applying a machine learning model (machine learning model to determine accurate values of the motion parameters) to the data associated with the user of the device to generate the speed of travel (speed parameter).
Gehman and Rajani teaches claim 7.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gehman’s map scale display system for determining values such as time to travel to a destination based on a user’s driving to explicitly include machine learning to help determine speed of travel, as taught by Gehman, as the references are in the analogous art of estimated speed of travel to a distant location.  An advantage of the modification is that it achieves the result of explicitly using known machine learning processes to help estimate a more accurate speed of travel to a location based on training using historical data and the machine learning model.

Claim(s) 9-10, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehman (US 6933860) in view of Pylappan et al. (US 20130325342, hereinafter “Pyl”).
Re claim 9, Gehman teaches claim 1.  Gehman teaches display of graphical elements such as scale and reference values, but do not explicitly teach wherein the scale and reference value are configured to fade out over a period of time.
However, Pyl teaches teach wherein the scale and reference value are configured to fade out over a period of time ([0172] After a brief amount of time, the end control 1122, the list control 1132, status area 1124, overview button 1126, and 3D control 1128 disappear. In some embodiments, the controls disappear abruptly, while in other embodiments the controls fade away. In some embodiments, the status bar 1127 at the top of the screen also vanishes and navigation box 1120 moves to the top of the screen).
Gehman and Pyl teaches claim 9.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gehman’s map display system of displaying graphical elements to a user to explicitly include graphical elements that fade out over a period of time, as taught by Pyl, as the references are in the analogous art of map display systems.  An advantage of the modification is that it achieves the result of allowing for graphic elements to appear and disappear from display allowing for a way to reduce clutter on the display and conserve screen display space.
Re claim 10, Gehman teaches claim 1.  Gehman does not explicitly teach wherein the scale and reference value are configured to cease being displayed on the display after a period of time.
However, Pyl teaches wherein the scale and reference value are configured to cease being displayed on the display after a period of time ([0172] After a brief amount of time, the end control 1122, the list control 1132, status area 1124, overview button 1126, and 3D control 1128 disappear. In some embodiments, the controls disappear abruptly, while in other embodiments the controls fade away. In some embodiments, the status bar 1127 at the top of the screen also vanishes and navigation box 1120 moves to the top of the screen).
Gehman and Pyl teaches claim 10.  For motivation, see claim 9.
Claims 17-18 claim limitations in scope to claims 9-10 and are rejected for at least the reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/             Primary Examiner, Art Unit 2616